Case 3:21-cv-00589 Document 1-1 Filed 01/25/21 Page 1 of 8




           EXHIBIT A
                                                                                             Page 4 of 10
                        Case 3:21-cv-00589 Document 1-1 Filed 01/25/21 Page 2 of 8




           11-13-2020                         000377317G0001              6020201113003457



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      11/23/2020
                                                                                             Page 5 of 10
                        Case 3:21-cv-00589 Document 1-1 Filed 01/25/21 Page 3 of 8




           11-13-2020                         000377317G0001              6020201113003457



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      11/23/2020
                                                                                             Page 6 of 10
                        Case 3:21-cv-00589 Document 1-1 Filed 01/25/21 Page 4 of 8




           11-13-2020                         000377317G0001              6020201113003457



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      11/23/2020
                                                                                             Page 7 of 10
                        Case 3:21-cv-00589 Document 1-1 Filed 01/25/21 Page 5 of 8




           11-13-2020                         000377317G0001              6020201113003457



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      11/23/2020
                                                                                             Page 8 of 10
                        Case 3:21-cv-00589 Document 1-1 Filed 01/25/21 Page 6 of 8




           11-13-2020                         000377317G0001              6020201113003457



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      11/23/2020
                                                                                             Page 9 of 10
                        Case 3:21-cv-00589 Document 1-1 Filed 01/25/21 Page 7 of 8




           11-13-2020                         000377317G0001              6020201113003457



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      11/23/2020
                                                                                             Page 10 of 10
                        Case 3:21-cv-00589 Document 1-1 Filed 01/25/21 Page 8 of 8




           11-13-2020                         000377317G0001              6020201113003457



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                       11/23/2020
